DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 03/11/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues the amendments cure the claims of issues related to the 112(b) rejection and claim objection. The examiner is persuaded with respect to all the claims except claim 3. For the cure of claim 3, please see the examiner’s amendment below.
	Applicant argues the claims are in condition for allowance. Regarding this assertion, please see the reasons for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Jun-Hwa Jeong on 03/26/2021.
The application has been amended as follows: 

	3. (Amended) A portable multi-nozzle air flow meter comprising:
	a body having defined an inlet and an outlet, through which air is intaken and discharged, and comprising a power supply to provide power to the air flow meter; 
	a refining unit disposed between the inlet and an opening and closing unit to alleviate mobility air intaken through the inlet; 
	a measuring nozzle detachably coupled to a central portion of a nozzle panel, with an air measuring hole being provided in a central portion of the measuring nozzle to measure and then discharge an amount of air; 
	the opening and closing unit comprising a protrusion member reducing resistance reaction force of air discharged from the air measuring hole and a damper provided integrally with the protrusion member to open and close the air measuring hole, such that air discharged from the air measuring hole is prevented from being reintroduced into the air measuring hole; and 
	a blower comprising a fan providing kinetic energy to air and a motor driving the fan, so that air discharged from the air measuring hole is discharged through the outlet, wherein the protrusion member has a shape selected from among a triangle, a trapezoid, and an ellipse.
Allowable Subject Matter

Claim 3 is allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, although Oh2808 and Oh5024 teach a portable multi-nozzle air flow measuring apparatus with a body having an air inlet and outlet, a flow rectifier, an insertable measurement nozzle having a measurement hole, air seal means with cylinder members, a fan enabled blower and a power supply; they do not teach applicant’s protrusion member with a triangular, trapezoidal or elliptical shape. Furthermore, no other prior art can be found to motivate or teach applicant’s portable multi-nozzle air flow meter, wherein the protrusion member has a shape selected from among a triangle, a trapezoid, and an ellipse, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.


/TIMOTHY P GRAVES/Examiner, Art Unit 2856        




/Eric S. McCall/Primary Examiner, Art Unit 2856